DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (U.S. Publication No. 2009/0105374, hereinafter WU) as evidenced by DOW Technical Data Sheet of Engage™ 8842 in view of WO201/119480 (hereinafter, ITO).
Regarding claims 1, 5, and 11, WU teaches a composition comprising (A) a first polymer, (B) an impact-modifying amount of an ethylene/α-olefin interpolymer (reads on component (C) thermoplastic polyolefin elastomer as claimed), (C) filler [0009-0011, and 0019]. The first polymer is a polyolefin such as a polypropylene in the amount of from about 30 wt% to about 90% [0020]. The polypropylene is an isotactic form of homopolymer polypropylene which has a melt flow rate from about 0.1 grams/10 minutes (g/min) to about 100 g/10 min [0232]. Note: polypropylene homopolymer contains 100 wt% of propylene component. The amount of ethylene/α-interpolymer is from about 5 wt% to about 40 wt%. The filler includes carbon fiber in the amount of from about 5 wt% to about 40 wt%, based on the total weight of the composition [0021 and 0027]. WU further teaches the composition comprises ethylene/α-olefin multi-block interpolymer and the amount employed as the impact modifier will vary [0226 and 0227]. The amount of ethylene/α-olefin multi-block interpolymer is at least about 5%, preferably at least about 10% [0228]. The multi-block is grafted by maleic anhydride (MAH) ([0329 and 0031]; Tables 23-25). The composition are easily molded and made into automotive facia, parts and other household articles (Abstract). 
However, WU does not teach the compatibilization agent is a maleic anhydride grafted polypropylene.
In the same field of endeavor of molded products (e.g., automotive interiors), ITO teaches polyolefin resin composition comprises maleic anhydride modified polypropylene wherein the maleic anhydride modified polypropylene has a melt flow rate (MFR) is greater than 500 g/10 minutes and no more than 800 g/10minutes (Abstract; pp. 3 and 5). The amount of maleic anhydride modified polypropylene is about 0.01 to 3% when the total mass of the polyolefin resin and filler is 100% (p. 5). The maleic anhydride modified polypropylene is an additive for polyolefin resins, a compatibilizer for improving compatibility (p.5). 
Given WU teaches the composition comprises impact modifier [0226 and 0227] as a compatibilizing agent and the composition are easily molded and made into automotive facia, parts (Abstract), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the maleic anhydride modified polypropylene of ITO with the composition of WU for the benefit of improving compatibility in polyolefin resin. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to the claim limitations, “wherein the composition comprises an average CLTE value or less than 5E-05m/m/oC via machine direction, and an average CLTE value of less than 8E-05 m/m/oC via transverse direction,” the examiner takes the position that the combined disclosures of WU and ITO would intrinsically possess an average CLTE value of less than 5E-05 m/m/oC via machine direction and an average CLTE value of less than 8E-05 m/m/oC via transverse direction. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its 
Regarding claim 4, WU teaches the composition comprises ethylene/α-olefin interpolymer such as Engage™8842 [0027, 0043, 0045, and 0046]. As evidenced by the Technical Data Sheet, Engage™8842 has a density of 0.857 g/cm3 and a melt index of 1 g/10 min. 
Regarding claim 6, WU teaches the composition comprises ethylene/α-olefin interpolymer including block interpolymer, preferably a multi-block copolymer [0061].
Regarding claim 8, the combined disclosures of WU and ITO teaches similar components that is within the claimed range, therefore, the examiner takes the position the combined disclosures would intrinsically possess a flexural modulus of greater than 2000 MPa, a Charpy impact strength of greater than 6 kJ/m2, and a falling dart maximum force energy of greater than 4.1. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 10, WU teaches the polypropylene is an isotactic form of homopolymer polypropylene which has a melt flow rate from about 0.1 grams/10 minutes (g/min) to about 100 g/10 min [0232]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable WU et al. (U.S. Publication No. 2009/0105374, hereinafter WU) as evidenced by DOW Technical Data Sheet of Engage™ 8842 in view of in view of WO201/119480 (hereinafter, ITO) in further view of CN 104562299 (hereinafter BAI).
Regarding claim 3, the combined disclosures of WU and ITO substantially teaches the present invention, see paragraphs 7-11 above. However, the combined disclosures do not teach the carbon fiber component comprises chopped carbon fibers sized with an epoxy- and phenoxy-based emulsion. 
BAI teaches highly dispersed carbon fibers (Summary of the invention). The highly dispersed carbon fibers are sized by chopping carbon fiber and immersing the carbon fiber in the sizing agent such as a resin emulsion for 10 minutes and dried. The resin emulsion is any one of epoxy resin emulsion and modified phenolic resin emulsion (pp. 2-5). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the carbon fibers sized by the epoxy and phenolic resin emulsion of BAI with the combined disclosures for the benefit of obtaining highly dispersed carbon fibers. 



Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (U.S. Publication No. 2009/0105374, hereinafter WU) as evidenced by DOW Technical Data Sheet of Engage™ 8842 in view of WO201/119480 (hereinafter, ITO).
Regarding claims 12 and 17, WU teaches a composition comprising (A) a first polymer, (B) an impact-modifying amount of an ethylene/α-olefin interpolymer (reads on component (C) thermoplastic polyolefin elastomer as claimed), (C) filler [0009-0011, and 0019]. The first polymer is a polyolefin such as a polypropylene in the amount of from about 30 wt% to about 90% [0020]. The polypropylene is an isotactic form of homopolymer polypropylene which has a melt flow rate from about 0.1 grams/10 minutes (g/min) to about 100 g/10 min [0232]. Note: polypropylene homopolymer contains 100 wt% of propylene component. The amount of ethylene/α-interpolymer is from about 5 wt% to about 40 wt%. The filler includes carbon fiber in the amount of from about 5 wt% to about 40 wt%, based on the total weight of the composition [0021 and 0027]. WU further teaches the composition comprises ethylene/α-olefin multi-block interpolymer and the amount employed as the impact modifier will vary [0226 and 0227]. The amount of ethylene/α-olefin multi-block interpolymer is at least about 5%, preferably at least about 10% [0228]. The multi-block is grafted by maleic anhydride (MAH) ([0329 and 0031]; Tables 23-25). The composition are easily molded and made into automotive facia, parts and other household articles (Abstract). 
However, WU does not teach the compatibilization agent is a maleic anhydride grafted polypropylene.
In the same field of endeavor of molded products (e.g., automotive interiors), ITO teaches polyolefin resin composition comprises maleic anhydride modified polypropylene wherein the maleic anhydride modified polypropylene has a melt flow rate (MFR) is greater than 500 g/10 minutes and no more than 800 g/10minutes (Abstract; pp. 3 and 5). The amount of maleic anhydride modified polypropylene is about 0.01 to 3% when the total mass of the polyolefin resin and filler is 100% (p. 5). 
Given WU teaches the composition comprises impact modifier [0226 and 0227] as a compatibilizing agent and the composition are easily molded and made into automotive facia, parts (Abstract), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the maleic anhydride modified polypropylene of ITO with the composition of WU for the benefit of improving compatibility in polyolefin resin. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to the claim limitations, “wherein the comprises a flexural modulus of greater than 2000 MPa, a Charpy impact strength of greater than 6kJ/m2, and a falling dart maximum force energy of greater than 4J,” the examiner takes the position that the combined disclosures of WU and ITO would intrinsically possess the flexural modulus, Charpy impact strength, and falling dart maximum force energy as claimed. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 13, WU teaches the composition comprises ethylene/α-olefin interpolymer such as Engage™8842 [0027, 0043, 0045, and 0046]. As evidenced by the Technical Data Sheet, Engage™8842 has a density of 0.857 g/cm3 and a melt index of 1 g/10 min. 
Regarding claim 14, WU teaches the composition comprises ethylene/α-olefin interpolymer including block interpolymer, preferably a multi-block copolymer [0061].
Regarding claim 15, the combined disclosures of WU and ITOH teach similar components that is within the claimed range, the examiner takes the position that the combined disclosures of WU and ITO would intrinsically possess an average CLTE value of less than 5E-05 m/m/oC via machine direction and an average CLTE value of less than 8E-05 m/m/oC via transverse direction. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 16, WU teaches the polypropylene is an isotactic form of homopolymer polypropylene which has a melt flow rate from about 0.1 grams/10 minutes (g/min) to about 100 g/10 min [0232].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).



Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (U.S. Publication No. 2009/0105374, hereinafter WU) as evidenced by DOW Technical Data Sheet of Engage™ 8842 in view of WO201/119480 (hereinafter, ITO).
Regarding claim 18, WU teaches a composition comprising (A) a first polymer, (B) an impact-modifying amount of an ethylene/α-olefin interpolymer (reads on component (C) thermoplastic polyolefin elastomer as claimed), (C) filler [0009-0011, and 0019]. The first polymer is a polyolefin such as a polypropylene in the amount of from about 30 wt% to about 90% [0020]. The polypropylene is an isotactic form of homopolymer polypropylene which has a melt flow rate from about 0.1 grams/10 minutes (g/min) to about 100 g/10 min [0232]. Note: polypropylene homopolymer contains 100 wt% of propylene component. The amount of ethylene/α-interpolymer is from about 5 wt% to about 40 wt%. The filler includes carbon fiber in the amount of from about 5 wt% to about 40 wt%, based on the total weight of the composition [0021 and 0027]. WU further teaches the composition comprises ethylene/α-olefin multi-block interpolymer and the amount employed as the impact modifier will vary [0226 and 0227]. The amount of ethylene/α-olefin multi-block interpolymer is at least about 5%, preferably at least about 10% [0228]. The multi-block is grafted by maleic anhydride (MAH) ([0329 and 0031]; Tables 23-25). The composition are easily molded and made into automotive facia, parts and other household articles (Abstract). 
However, WU does not teach the compatibilization agent is a maleic anhydride grafted polypropylene.
In the same field of endeavor of molded products (e.g., automotive interiors), ITO teaches polyolefin resin composition comprises maleic anhydride modified polypropylene wherein the maleic anhydride modified polypropylene has a melt flow rate (MFR) is greater than 500 g/10 minutes and no more than 800 g/10minutes (Abstract; pp. 3 and 5). The amount of maleic anhydride modified polypropylene is about 0.01 to 3% when the total mass of the polyolefin resin and filler is 100% (p. 5). 
Given WU teaches the composition comprises impact modifier [0226 and 0227] as a compatibilizing agent and the composition are easily molded and made into automotive facia, parts (Abstract), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the maleic anhydride modified polypropylene of ITO with the composition of WU for the benefit of improving compatibility in polyolefin resin. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claim 19, WU teaches the composition comprises ethylene/α-olefin interpolymer such as Engage™8842 [0027, 0043, 0045, and 0046]. As evidenced by the Technical Data Sheet, Engage™8842 has a density of 0.857 g/cm3 and a melt index of 1 g/10 min. 
Regarding claim 20, WU teaches the composition comprises ethylene/α-olefin interpolymer including block interpolymer, preferably a multi-block copolymer [0061].
Regarding claim 21, the combined disclosures of WU and ITO teaches similar components that is  within the claimed range, therefore, the examiner takes the position the combined disclosures would intrinsically possess a flexural modulus of greater than 2000 MPa, a Charpy impact strength of greater than 6 kJ/m2
Regarding claim 22, the combined disclosures of WU and ITOH teach similar components that is within the claimed range, the examiner takes the position that the combined disclosures of WU and ITO would intrinsically possess an average CLTE value of less than 5E-05 m/m/oC via machine direction and an average CLTE value of less than 8E-05 m/m/oC via transverse direction. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 23, WU teaches the polypropylene is an isotactic form of homopolymer polypropylene which has a melt flow rate from about 0.1 grams/10 minutes (g/min) to about 100 g/10 min [0232]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. The applicant argument argues WU (U.S. Publication No. 2009/0105374) does not provide the inherency of the CLTE features recited in claims 1, 15, and 22. Moreover, WU does not teach the inherency of the combination of the flexural modulus, the Charpy impact strength and falling dart maximum force energy as recited in claims 8, 12, and 21. The examiner has considered the applicant’s arguments, however, the examiner disagrees. As indicated above, the combined disclosures of WU and ITO discloses similar components within the claimed range, therefore the position is taken that the combined disclosures would intrinsically possess the claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicant's to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980). 
Secondly, the applicant argues that the inventive compositions unexpectedly allow for an increase in impart resistance properties (Charpy impact strength and falling dart impact energy) while limiting the decrease in flexural modulus. The inventive compositions also have excellent tensile properties as shown in the present specification (pp. 35-42).The examiner has considered the applicant’s examples for a showing of unexpected results but the examples are not commensurate in scope with the claims because the claims are not limited to the specific components and the amount of the components (i.e. 
Lastly, with regard to WU (U.S. Publication No. 2009/0105374) not teaching the claimed maleic anhydride grafted polypropylene. The Office Action mailed 12/08/2020 has been modified by including WO201/119480 (hereinafter, ITO) as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765